- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2010 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56  16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ CONTAX PARTICIPAÇÕES S.A. Corporate Taxpayer ID (CNPJ/MF) 04.032.433/0001-80 Company Registry (NIRE) 33300275410 Publicly Held Company NOTICE TO THE MARKET In accordance with Article 157, Paragraph 4 of Federal Law 6,404 of December 15, 1976 and with CVM Instruction 358/02, CONTAX PARTICIPAÇÕES S.A. (Company) hereby publishes the following NOTICE : On March 16, 2010, its subsidiary, Contax S.A., signed a financing agreement with Banco do Nordeste do Brasil S.A. (BNB) in the amount of R$ 51,000,000.00 (fifty one million reais) drawing on funds from Fundo Constitucional de Financiamento do Nordeste (FNE) and the proceeds used to invest on a contact center unit in the city of Recife, Pernambuco. The principal loan balance will be subject to interest of 10.0% per annum, with a 15.0% discount on this rate as a performance bonus in case the installments are paid by the maturity dates stipulated in the agreement. With this bonus the interest rate will be 8.5% per annum. The principal will be paid to BNB in 36 monthly and successive installments, with the first installment due on April 16, 2012 and the last due on March 16, 2015. Rio de Janeiro, April 15, 2010. Contax Participações S/A Michel Neves Sarkis Chief Financial and Investors Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: April 15, 2010 CONTAX PARTICIPAÇÕES S.A. By: /
